19 N.Y.2d 951 (1967)
Albert Shanker, Appellant,
v.
Regents of the University of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued May 18, 1967.
Decided May 31, 1967.
Henry C. Woicik for appellant.
Louis J. Lefkowitz, Attorney-General (Robert W. Imrie, Ruth Kessler Toch and Herbert H. Smith of counsel), for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, without costs, upon the opinion at the Appellate Division (see, also, Sailors v. Board of Educ., 387 U. S. 105). No opinion.